J3M-/V
                      ELECTRONIC RECORD



                                                           AGGRAVATED
COA#      04-14-00570-CR                OFFENSE:           ASSAULT

          SHAWN L. SANDERS V. THE
STYLE: state of texas                   COUNTY:            BEXAR

                   DISMISSED FOR
                   LACK OF
COA DISPOSITION:   JURISDICTION         TRIAL COURT:       227™ DISTRICT COURT


DATE: 09/03/14            Publish: NO   TCCASE#:           2012CR5452




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         SHAWN L. SANDERS V. THE
STYLE:   STATE OF TEXAS                         CCA#:
                                                              \m-iv
         PRO 5£              Petition          CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:

                                               JUDGE:

DATE:    sJ^/Mft*/ -#; «4?iT                   SIGNED:                  PC:_
JUDGE:       fljA 3ma0>—                       PUBLISH:                 DNP:




                                                                        MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: